                                                                                                                                        Rev. November 10, 2015


                                  UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                                      SENTENCING MINUTE SHEET
 CR No: 19-0077 JB                                        USA vs.: Nissen
    Date: 6/18/21                                 Name of Deft: Michael Nissen
                Before the Honorable: James O. Browning
       Time In/Out:             1:24 pm – 2:36 pm                       Total Time in Court (for JS10):                1 hour, 12 minutes
                Clerk: Lauren Rotonda                                                        Court Reporter: J. Bean
               AUSA: Paul Mysliwiec, Alex Uballez                                    Defendant’s Counsel: Joe Romero, Jr. (appointed)
     Sentencing in: Albuquerque                                                                    Interpreter:            n/a
 Probation Officer:            Michael Bartholomew                                        Interpreter Sworn?              Yes                      No
     Convicted on:                 Plea          x    Verdict           As to:              Information                          x    Indictment

                If Plea:           Accepted           Not Accepted       Adjudged/Found Guilty on Counts:

    If Plea Agreement:             Accepted           Not Accepted           No Plea Agreement             Comments:

Date of Plea/Verdict:             8/7/19         PSR:           Not Disputed         x      Disputed       x    Courts adopts PSR Findings

Evidentiary Hrg:           x    Not Needed           Needed          Exceptions to PSR:

         SENTENCE IMPOSED                             Imprisonment (BOP):                Counts 1 and 2: 41 months, to run concurrently.
Supervised Release:              Counts 1 and 2: 3 years, to run concurrently.                             Probation:
REC              500-Hour Drug Program                    BOP Sex Offender Program           Other:

 ICE             Court recommends ICE begin removal proceedings immediately or during service of sentence                              ICE not applicable

                                              SPECIAL CONDITIONS OF SUPERVISION
       No re-entry without legal authorization                                            Home confinement for           months        days
       Comply with ICE laws and regulation                                       x        Community service for 16 hours during supervised release.
       Participate in/successfully complete outpatient subst abuse
x      program/testing                                                           x        Reside halfway house 6       months        days
       Participate in/successfully complete mental health program                         Register as sex offender
       Refrain from use/possession of alcohol/intoxicants                                 Participate in sex offender treatment program
x      Submit to search of person/property                                                Possess no sexual material
       No contact with victim(s) and/or co-defendant(s)                                   No computer with access to online services
       No entering or loitering near victim’s residence                                   No contact with children under 18 years
       Provide financial information                                                      No volunteering where children supervised
       Waive right of confidentiality and allow the treatment provider to
x      release treatment records                                                          Restricted from occupation with access to children
       Must not knowingly purchase, possess, distribute, administer, or
       otherwise use any psychoactive substances (e.g., synthetic
       marijuana, bath salts, etc.) that impair your physical or mental
x      functioning, whether or not intended for human consumption.                        No loitering within 100 feet of school yards
       Must not possess, sell, offer for sale, transport, cause to be                     If defendant is unemployed - Must participate in an educational or
       transported, cause to affect interstate commerce, import, or export                vocational services program and follow the rules and regulations
       any drug paraphernalia, as defined in 21 U.S.C. 863(d).                            of that program

       OTHER:

Fine:      $ 0                                                                                 Restitution: $ 0
SPA:       $     200 (100 per count)                              Payment Schedule: x Due Immediately                Waived
                You must participate in a mental health treatment program and follow the rules and regulations of that
                program. The probation officer, in consultation with the treatment provider, will supervise your participation
                in the program. You may be required to pay all, or a portion, of the costs of the program.

        You shall waive your right of confidentiality and allow the treatment provider to release treatment records
        to the probation officer and sign all necessary releases to enable the probation officer to monitor your
        progress. The probation officer may disclose the presentence report, any previous mental health evaluations
 OTHER: and/or other pertinent treatment records to the treatment provider.
                                                                                                        Rev. November 10, 2015


            You must submit to substance abuse testing to determine if you have used a prohibited substance. Testing
            shall not exceed more than 60 test(s) per year. Testing may include urine testing, the wearing of a sweat
            patch, and/or any form of prohibited substance screening or testing. You must not attempt to obstruct or
            tamper with the substance abuse testing methods. You may be required to pay all, or a portion, of the costs
            of the testing.

            You must not use or possess alcohol. You may be required to submit to alcohol testing that may include
            urine testing, a remote alcohol testing system, and/or an alcohol monitoring technology program to
            determine if you have used alcohol. Testing shall not exceed more than four test(s) per day. You must not
            attempt to obstruct or tamper with the testing methods. You may be required to pay all, or a portion, of the
            costs of the testing.

            You must not communicate, or otherwise interact, with any known gang member, Sovereign Citizen, or
            antigovernment organization, without prior approval of the probation officer.

            You must not threaten or harass any individual or entity, through written, verbal or electronic
            communications.
    Advised of Right to Appeal               Waived Appeal Rights per Plea Agreement

x   Held in Custody                          Voluntary Surrender

    Recommended place(s) of incarceration:

    Dismissed Counts:
OTHER COMMENTS:             1:24 PM Court calls case, counsel enter appearances. Court notes that Memorandum Opinion
                            and Order was filed in present matter this afternoon. Court reviews documents filed recently
                            by Defendant, queries Defendant as to whether he wishes for Court to consider any of these.
                            Defendant addresses the Court, reads prepared statements. AUSA Mysliwiec addresses the
                            Court in response to matters discussed by Defendant, references Court’s Opinion and findings.
                            1:44 PM Court permits Defendant to have last word on his papers and filings. Defendant
                            addresses Court. 1:51 PM Court denies motions to dismiss for lack of subject matter
                            jurisdiction and due process violations. Court indicates will proceed with sentencing. Court
                            addresses Defendant regarding documents prepared by Probation in instant matter. Court notes
                            that Defendant filed objections as to PSR, which suggests that Defendant has reviewed same.
                            Defense Counsel addresses the Court regarding Defendant’s legal theories, indicates objects
                            based on understanding of Defendant’s position as to same. Defense Counsel states no further
                            objections. Court notes that Defense Counsel filed Motion for downward departure, invites to
                            take up Motion. Defense Counsel addresses Court as to same, argues in favor of Motion.
                            Defense Counsel references diagnoses of respective mental health providers who completed
                            evaluations. 2:06 PM Court invites AUSA Mysliwiec to address the Court in response to
                            Defense Counsel’s Motion. AUSA Mysliwiec addresses the Court in response to Motion,
                            references relevant finding required to sustain same. Court notes has considered Defendant’s
                            mental health issues, states belief that Defendant’s issues relate more to personality disorder.
                            Court will deny motion for downward departure as does not feel it is warranted in this case as
                            diminished capacity is not implicated. Court addresses Defendant, invites Defendant to address
                            the Court. Defendant addresses the Court. AUSA Mysliwiec addresses the Court regarding
                            sentence requested and upward variance sought. Court states sentence. Counsel decline to
                            provide further comment. Court addresses Defendant, advises of rights to appeal. Court
                            addresses Defendant, Defendant confirms understanding of appeal rights. Court addresses the
                            Defendant. Court in Recess: 2:36 pm
